DETAILED ACTION
This Action is responsive to the Amendment filed on 12/23/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seong (US 2016/0027845).

Regarding claim 1, Seong (see, e.g., FIG. 1) discloses a semiconductor structure, comprising: 
a substrate (not shown) having a top dielectric layer 100 (Para 0070, Para 0071);
an array of non-volatile random access memory (RAM) bit cells MC disposed on the top dielectric layer 100 of the substrate (not shown), the array of non-volatile RAM bit cells MC comprising columns of non-volatile RAM bit cells MC along a first direction e.g., 2nd direction and rows of non-volatile RAM bit cells MC along a second direction e.g., 1st direction orthogonal to the first direction e.g., 2nd direction (Para 0070, Para 0072, Para 0073, Para 0082); and 
a plurality of recesses R1 in the top dielectric layer 100 of the substrate (not shown), along the first direction e.g., 2nd direction between columns of the array of non-volatile RAM bit cells MC (Para 0098).

Regarding claim 2, Seong (see, e.g., FIG. 1) teaches that the array of non-volatile RAM bit cells MC has a pitch e.g., spacing therebetween along the first direction e.g., 2nd direction and has the pitch e.g., spacing therebetween along the second direction e.g., 1st direction.

Regarding claim 6, Seong (see, e.g., FIG. 1) teaches that the array of non-volatile RAM bit cells MC is an array of spin torque transfer random access memory (STTRAM) bit cells MC (Para 0096).

Regarding claim 7, Seong (see, e.g., FIG. 1) teaches that the array of non-volatile RAM bit cells MC is an array of resistive random access memory (RRAM) bit cells MC (Para 0092).

Allowable Subject Matter
Claims 9-14 and 26-36 are allowed.
Claims 3-5, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571)270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/Antonio Crite/
Patent Examiner, AU 2817
02/27/2021